M. Gayle Corley Friday, Eldredge  Clark 2000 Regions Ctr., 400 W. Capitol Little Rock, AR 72201-3493
Dear Mr. Corley:
You have requested approval, pursuant to the Interlocal Cooperation Act [A.C.A. § 25-20-101 et seq.], of a proposed interlocal agreement between the Cities of Little Rock, Jacksonville, Maumelle, and Sherwood, Arkansas, and the Counties of Pulaski and Perry, Arkansas.
You have submitted a copy of the agreement, under the terms of which the parties agree generally to cooperate in connection with the construction, operation, and maintenance of a public library system, under the auspices of a separately-created entity named the "Central Arkansas Library System."
The Interlocal Cooperation Act requires that an interlocal agreement for joint or cooperative action that is carried out by a separate entity specify the following items:
(1) The duration of the agreement;
(2) The purposes of the agreement;
  (3) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget for it;
  (4) The methods of accomplishing termination of the agreement and for the disposal of property upon termination;
(5) Any other necessary and proper matters.
A.C.A. § 25-20-104(c).
Having analyzed the agreement between the Cities of Little Rock, Jacksonville, Maumelle, and Sherwood, Arkansas, and the Counties of Pulaski and Perry, Arkansas, under the requirements of the Interlocal Cooperation Act, I find that the agreement meets those requirements, and is therefore hereby approved in its current form.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:SA/cyh